Case 1:20-cv-02755-KMT Document 10 Filed 09/11/20 USDC Colorado Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                          Case No. 20-21969-CIV-WILLIAMS

JOHN ENRIGHT,

       Plaintiff,

vs.

PRINCIPAL LIFE INS. CO.,

       Defendant.
                            /

                            ORDER TRANSFERRING CASE

       THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s Report

and Recommendation regarding Defendant’s Motion to Dismiss for Lack of Jurisdiction

(the “Report”) (DE 9). Neither Party filed objections to the Report.

       Upon an independent review of the Report, the record, and applicable case law, it

is ORDERED AND ADJUDGED that the conclusions in the Report (DE 9) are AFFIRMED

AND ADOPTED. Defendant’s Motion (DE 6) is GRANTED IN PART to the extent that it

seeks a transfer. The Clerk is directed to TRANSFER this action to the United States

District Court for the District of Colorado, pursuant to 28 U.S.C. § 1406(a), and CLOSE

this case. All pending Motions are DENIED AS MOOT.

       DONE AND ORDERED in Chambers in Miami, Florida, this 10th day of

September, 2020.
